BRIGHT, Senior Circuit Judge,
concurring separately.
I concur in the majority opinion. I do so because I believe that the defendant’s words come within the protection of the first amendment.
Absent first amendment protection, those words by Mr. Iliff, an attorney who should have known better, would be actionable under Missouri law. A school teacher, such as Ms. Deupree, who has not injected her views into a controversy over sex education in the public schools ought not to be “fair game” for those who oppose teaching the subject. Yet, that is what happened in this case.
Although the Supreme Court in Hustler Magazine v. Falwell, — U.S. -, 108 S.Ct. 876, 880-81, 99 L.Ed.2d 41 (1988), may have left open the possibility that a non-public figure’s claim of outrageous conduct based on a statement of opinion may be actionable, the panel has concluded here that Iliff’s statement of opinion has absolute protection against a defamation award or an award for intentional infliction of emotional harm, regardless that Ms. Deupree may be a private, as distinguished from a public, individual. Nevertheless, we recognize the real hurt that Mr. Iliff’s ill-chosen remarks caused this school teacher.
Although I join in the opinion, I add this comment. The opinion implies no approval of the conduct of Mr. Iliff that is the subject of this case. Indeed, those words call for condemnation and not approbation for, according to the jury verdict, Iliff’s actions have caused Ms. Deupree emotional hurt and distress. Yet, no recovery is permitted because speech of this sort enjoys absolute first amendment protection. Were it not *306so, recovery here might well be sustained on appeal.